IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William E. Webster III,                 :
                          Petitioner    :
                                        :
               v.                       :       No. 1248 C.D. 2018
                                        :
Lehigh County Adult                     :
Probation and Parole,                   :
                          Respondent    :



                                       ORDER

               NOW, April 25, 2019, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                        MARY HANNAH LEAVITT,
                                        President Judge